            Case 1:20-cv-01283-CM Document 8 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROYCE CORLEY,

                                 Petitioner,

                     -against-
                                                                  20-CV-1283 (LLS)
 HONORABLE ALISON J. NATHAN;
                                                                 CIVIL JUDGMENT
 WILLIAM PELHAM BARR, UNITED
 STATES ATTORNEY GENERAL; UNITED
 STATES OF AMERICA,

                                 Respondents.

         Pursuant to the order issued May 18, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED, AND DECREED that the petition is dismissed without

prejudice. Because the petition makes no substantial showing of a denial of a constitutional right,

a certificate of appealability will not issue under 28 U.S.C. § 2253.

         This judgment will be mailed in chambers.

SO ORDERED.

Dated:     May 18, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
